Citation Nr: 9900233	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to May 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the appellants claim of entitlement to service 
connection for the cause of the veterans death.

Initially, the Board notes that the appellants claim 
appeared before the Board in May 1998.  At that time, the RO 
was directed to obtain the veterans service records, 
referenced VA outpatient treatment records, referenced 
private treatment records, the veterans Social Security 
Administration (SSA) disability records, the police report 
concerning the veterans death, and the veterans autopsy 
report and attendant hospital records.  Review of the 
veterans claims file indicates that the RO complied with the 
Boards directives, to the extent possible, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained and incorporated into the veterans claims 
file all of the additional evidence requested, with the 
exception of the private treatment records.  However, the RO 
was informed that those records were unavailable, as they had 
been destroyed in 1997 following the physicians retirement 
in 1985.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she is entitled to service 
connection for the cause of the veterans (her sons) death.  
Specifically, she asserts that the veteran developed 
schizophrenia while in service and that his schizophrenia 
caused him to rob the house in which he was shot to death by 
the owner.  If the veteran had not had diminished capacity 
because of his schizophrenia, he would never have gone along 
with his accomplices idea to rob the house.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted a well grounded claim of entitlement to service 
connection for the cause of the veterans death.


FINDINGS OF FACT

1.  The record shows that the veteran died on 
November [redacted], 1993, at the age of 34, due to a gunshot 
wound to the chest.

2.  Prior to the veterans death, service connection for 
treatment purposes only had been established for an active 
psychosis.

3.  No competent medical evidence has been presented linking 
the veterans death from a gunshot wound to the chest to his 
service or events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. 
§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veterans death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1998).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
service connection may also be established for certain 
disabilities, including schizophrenia, where the disability 
becomes compensably manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


II.  Factual Background

In that the issue before the Board is not whether the veteran 
should have been service-connected for schizophrenia during 
his lifetime, the pertinent evidence of record consists of 
the veterans death certificate, the medical records 
(including autopsy report) regarding the veterans death, the 
police report concerning the burglary attempt which resulted 
in the veteran being shot in the chest, and testimony taken 
for this claim at both an RO hearing (conducted in September 
1994) and in a videoconference before a member of the Board 
(conducted in March 1998).

Evidence relevant to the issue of service connection for 
schizophrenia is not relevant in this instance.  
Specifically, the veterans service records speak to the 
reason of his discharge and medical observations made about 
the veteran while in service, from December 1976 to May 1977.  
The VA outpatient treatment records, by virtue of the 
timeframe they cover (June 1977 to December 1991), cannot 
address and discuss the events of November [redacted], 1993, the 
night the veteran was shot.  The veterans SSA records, also 
by virtue of their date (1981), cannot address and discuss 
the events of November [redacted], 1993.  In effect, even conceding 
that the veteran should have been service-connected for his 
schizophrenia during his lifetime does not serve to establish 
service connection for the cause of his death, a gunshot 
wound to the chest sustained during a burglary attempt.

As such, as outlined above, the veterans death certificate 
indicates that the veteran died on November [redacted], 1993, 
from a gunshot wound to the chest.  No other underlying or 
contributory causes are listed.

The medical records regarding the treatment received by the 
veteran in connection with his gunshot wound indicate that an 
exploratory laparotomy, bilateral thoracotomy, repair of 
inferior vena cava, aorta and right atrium, and wedge 
resections of the left lower lobe and right middle lobe were 
performed in an attempt to save the veterans life.

The autopsy report reflects a pathological diagnosis of a 
gunshot wound of the chest and states that it was the medical 
examiners opinions that the decedent (the veteran) came to 
his death as a result of a gunshot wound to the chest, which 
was a homicide.  A toxicology report found cocaine 
metabolite, ketamine, and lidocaine in the veterans system 
at the time of his death.

The police report filed in connection with the veterans 
death found that the veteran was burglarizing a residence at 
2:20 a.m. on November [redacted], 1993, when he was shot by the 
homeowner with a .38 caliber gun.

At the RO hearing (conducted in September 1994), the 
appellant testified that the veteran had not acted alone, 
that someone had forced him to do it.  (Transcript (T.) at 
10).  She stated that anything somebody told the veteran to 
do, he would do it.  Id.  The appellant believed that the 
veteran had no will power.  (T. at 11).

At the videoconference before a member of the Board 
(conducted in March 1998), the appellant testified that the 
veterans diminished mental capacity was the result of his 
military service.  (T. at 11).  She also testified that other 
people put the veteran up to do wrong and that he did not 
know any better.  (T. at 12).  When asked if she knew the 
results of the autopsy performed on the veteran, she 
responded, Gunshot wound.  (T. at 13).

III.  Analysis

The Board recognizes the appellants contention that she is 
entitled to service connection for the cause of her sons 
(the veterans) death.  Arguably, the Board also acknowledges 
that the veteran might have been entitled to service 
connection for his schizophrenia.  However, the Board must 
adhere to established law and regulations in its 
determinations.  As such, the appellants claim for service 
connection for the cause of the veterans death must be 
denied, as it is not well grounded.  There simply is no 
competent evidence of record showing a nexus, or link, 
between the veterans death from a gunshot wound to the chest 
and his service.

Initially, the Board stresses that the issue before it is not 
the deceased veterans entitlement to service connection for 
his schizophrenia.  As such, the Board will not discuss the 
merits of that issue.  Indeed, it is not relevant in this 
instance and need not be decided in order for the Board to 
adjudicate the appellants present claim.  Instead, the Board 
must focus only on whether the appellant has submitted the 
threshold requirement of a well grounded claim for service 
connection for the cause of the veterans death, regardless 
of whether the veteran should have been service-connected for 
his schizophrenia prior to his death.

Here, the record clearly indicates that the veteran died from 
a gunshot wound to the chest, sustained during an attempted 
robbery, approximately 16 years after the veterans 
separation from service.  It was the medical examiners 
stated opinions that the veterans death was a homicide.  
Also, the police report done in connection with the veterans 
death indicated that the veteran had been shot by the 
homeowner.  As such, the veterans death is obviously 
unrelated to the veterans service on the face of the facts 
alone.

As for the appellants contention that the veteran would not 
have robbed the house but for his schizophrenia and, thus, 
would not have been in the position to sustain a fatal 
gunshot wound to the chest, the Board can appreciate the 
reasoning applied by the appellant.  However, as stated 
before, the Board must adhere to law and regulations in its 
determinations.  Here, VA regulations state specifically that 
a disability or disease incurred in service must either be 
the immediate or underlying cause of the veterans death or 
the contributory cause of death.  See 38 C.F.R. § 3.312.  To 
be a contributory cause of death, evidence must show that the 
service-connected disability or disease contributed 
substantially or materially to the cause of the veterans 
death.  Id.

As applied then, assuming that the veteran had been service-
connected for schizophrenia, there still would be no evidence 
showing that the veterans schizophrenia contributed 
substantially or materially to the cause of his death.  His 
schizophrenia might have contributed to his decision to rob 
the house in the first place, although there is no competent 
medical evidence as to that relationship, but it could not 
have contributed to the gunshot wound.  Whether the veteran 
was service-connected for schizophrenia had no bearing on the 
homeowner owning a gun.  It had no bearing on whether the 
homeowner kept the gun loaded.  It had no bearing on the 
timing of the burglary itself and that the homeowner was, in 
fact, home.  It had no bearing on the homeowners decision to 
aim the gun at the veteran, pull the trigger, and fire.  In 
effect, at most, the veterans schizophrenia, if it had been 
service-connected, affected his behavior and his decision to 
rob the house.  It could not have affected the homeowners 
behavior.  Again, though, the Board must stress that there is 
no competent medical evidence of record that the veterans 
schizophrenia in any way contributed to his death or was the 
underlying or immediate cause of his death.

Further, accepting, for the sake of argument, the appellants 
reasoning as to the relationship between the veterans 
schizophrenia, his criminal activity, and his subsequent 
death from a gunshot wound, the Board still finds that the 
appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veterans death.  As just stated, there is no competent 
medical evidence of a nexus, or link, between the veterans 
death and his service, including his schizophrenia.  The 
veteran has proffered only lay opinions as to causation.  
Indeed, the veterans claims file contains only various lay 
assertions as to causation.  Here, nothing in the record 
indicates that she is competent to provide a medical opinion 
as to either causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation, competent medical evidence 
is required.  See Grottveit v. Brown, supra.

Accordingly, then, absent competent medical evidence of a 
nexus, or link, between the veterans cause of death and 
events in service, the appellant has not presented a well 
grounded claim of entitlement to service connection for the 
cause of the veterans death.  See Caluza v. Brown, supra.  
Also, as the appellants claim is not well grounded, VA is 
under no duty to assist her in further development of her 
claim.  38 U.S.C.A. § 5107(a).  Nor has the appellant 
provided any indication of the existence of additional 
evidence which would make her claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Further, application of the rule 
regarding benefit of reasonable doubt is not required, as the 
appellant has not met her burden of submitting a well 
grounded claim.  38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the appellant was put on notice as to 
the evidence required in this instance in the September 1994 
supplemental statement of the case, in the Boards May 1998 
remand, and in the September 1998 supplemental statement of 
the case, in that she was informed that there was no medical 
evidence of record to support her claim and that such medical 
evidence of causation was required.


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.
- 2 -
